Citation Nr: 1805469	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  18-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance for the 2015 calendar year.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Marine Corps from May 1989 to May 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Durham, North Carolina, which denied the Veteran's claim of entitlement to an annual clothing allowance for the 2015 calendar year.

In addition to the paper claims file, the Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims processing systems in adjudicating this appeal.

The Veteran was scheduled for a videoconference hearing before the undersigned Veterans Law Judge in February 2016, however, in February 2016 correspondence, the Veteran, through his representative, indicated that he wished to withdraw his claim of entitlement to an annual clothing allowance for the 2015 calendar year.  The Board notes that this February 2016 correspondence is located within the Veteran's VBMS electronic claims file.  Accordingly, the Veteran's hearing request has been withdrawn.


FINDING OF FACT

In February 2016 correspondence, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal of entitlement to an annual clothing allowance for the 2015 calendar year was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an annual clothing allowance for the 2015 calendar year have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Veteran withdrew the appeal of entitlement to an annual clothing allowance for the 2015 calendar year in February 2016 correspondence, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The Board finds that his statements within the February 2016 correspondence qualify as a valid withdrawal of the claim in accordance with the provisions of 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an annual clothing allowance for the 2015 calendar year, and the issue is dismissed.


ORDER

The appeal of entitlement to an annual clothing allowance for the 2015 calendar year is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


